 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been further found that the Union violated Section 8(b) (2) and (1) (A)of the Act by threatening to enforce provisions of its constitution or bylaws in sucha way as to condition employment on the payment of sums equivalent to assessmentsor fines for nonpayment of periodic dues, and to condition employment on thepayment of a reinstatement -fee predicated upon a prehire arrearage, it will berecommended, among other things, that the Union cease and desist from engagingin this conduct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 600, Highway & City Freight Drivers, Dockmen & Helpers, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, is a labor organization within the meaning of the Act.2.The Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1) (A) and (2) of the Act.3.The Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (a)(3) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendationsomitted from publication.]IllinoisFarm Supply CompanyandFrancisJ. Evanchik, Peti-tioner.Case No. 13-RD-370.March 5,1959DECISION AND DIRECTION OF ELECTIONUpon a decertification petition duly filed under Section 9(c) of theNational Labor Relations At, a hearing was held before Richard B.Simon, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, 'an employee of the Employer, asserts that theInternational Association of Machinists, AFL-CIO, and the Ameri-can Federation of Grain Millers, AFL-CIO, which were certified bythe Board on November 19, 1957, as the joint representative of theEmployer's employees, are no longer such representative.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.American Federation of Grain Millers, AFL-CIO (hereinaftercalled Grain Millers), and International Association of Machinists,AFL-CIO (hereinafter called IAM), were jointly certified Novem-i District50,United Mine Workers of America, intervened at the hearing on the basisof a card showing.123 NLRB No. 7. WONDERKNIT CORPORATION53ber 19, 1957, as the representative of the Employer's production andmaintenance employees.On December 12, 1958, the instant petitionfor decertification was filed with the Board. TAM did not appear atthe hearing on the petition, but 2 days after the hearing it filed awritten statement with the hearing officer, disclaiming any interest inrepresenting the employees.However, the Grain Millers stated atthe hearing that it desires to represent all the employees in thestipulated unit, whether or not IAM participates in the election.Under these circlmistances, we will not place IAM on the ballot asit has effectively disclaimed.However, we will place Grain Millersand District 50 on the ballot.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production, maintenance, and warehouse employees at the Em-ployer's Springfield, Illinois, feed plant, but excluding office clericalemployees, professional employees, truckdrivers, laboratory tech-nicians, watchmen, guards, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]3As District 50 is not in compliance with Section 9(f), (g), and (h) of the Act, weshallmerely certify the arithemetical results should it win the election unless prior tothe date when certification would issue it has achieved compliance, in which case theRegional Director is instructed to issue a certification of representative to District 50.8 The unit is the same as that previously certified by the Board.Wonderknit CorporationandVirginia TextileWorkers Union,Independent,Petitioner.Case No. 5-RC-92593.March 5, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis B. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].1 At the hearing, the Employer requested the Board and the Petitioner to produce evi-dence of the Petitioner's compliance with Section 9(f), (g), and (h) of the Act.Thehearing officer and the Petitioner refused to comply with the request to dismiss the peti-tion because of the absence of any evidence at the hearing that the Petitioner had com-plied.However, any matters relating to the determination of the adequacy of compliancewith Section 9(f), (g), and (h) are questions for administrative determination and arenot cognizable in this proceeding.We are presently administratively satisfied that thePetitioner is in compliance.The Employer's motion to dismiss the petition is, therefore,denied.SeeDesaului.ers and Company,115 NLRB 1025, andStandard Cigar Con1pan4j,117 NLRB 352.123 NLRB No. 14.